Exhibit 10.129

 

Execution Copy

 

FIFTH MODIFICATION TO GROUND LEASE

 

THIS FIFTH MODIFICATION TO GROUND LEASE (this “Modification”) is made as of
January 1, 2006 by and between ISTAR SAN JOSE, LLC, a Delaware limited liability
company (“Lessor”), EQUINIX, INC., a Delaware corporation (“Assignor”), and
EQUINIX OPERATING CO., INC., a Delaware corporation (“Lessee”).

 

R E C I T A L S

 

A. Lessor and Assignor entered into that certain Ground Lease dated as of
June 21, 2000 (the “Original Lease”), as amended by that certain First
Modification to Ground Lease dated as of September 26, 2001, that certain Second
Modification to Ground Lease dated as of March 20, 2002 (the “Second
Amendment”), that certain letter agreement dated September 24, 2002 (the “Letter
Agreement”), that certain Third Modification to Ground Lease dated as of
September 30, 2002 (the “Third Amendment”) and that certain Fourth Modification
to Ground Lease dated as of November 21, 2003 (collectively, the “Lease”), which
Lease covers approximately 39.223 acres of unimproved real property, located in
the City of San Jose, County of Santa Clara, State of California, as more
particularly described in the Lease. Capitalized terms used but not defined
herein shall have the meanings set forth in the Lease.

 

B. Concurrently with the execution of the Original Lease, Lessor and Assignee
executed a Memorandum of Lease and Purchase Option, dated as of June 21, 2000
(the “Original Memorandum”), which Original Memorandum was recorded on June 21,
2000, as Document No. 15286834 in the Official Records of Santa Clara County,
California (the “Official Records”). The Original Memorandum was amended and
restated by that certain Amended and Restated Memorandum of Lease and Purchase
Option dated as of October 1, 2001.

 

C. Assignor has assigned its interest in the Lease to Lessee and Lessee has
requested that Lessor modify the Lease as are set forth herein.

 

D. Lessor is willing to agree to such changes to the Lease on the terms and
conditions set forth herein.

 

A G R E E M E N T

 

NOW THEREFORE, in consideration of the agreements of Lessor and Lessee herein
contained and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Lessor and Lessee hereby agree to modify the Lease as
follows:

 

1. ASSIGNMENT OF LEASE

 

The parties acknowledge that Assignee has assigned all of its interest under the
Lease to Lessee and Lessee has accepted such assignment and agreed to assume all
of Assignor’s rights, duties and obligations under the Lease. Assignor has
executed this Modification for the sole purpose of acknowledging such
assignment. In connection with

 

1



--------------------------------------------------------------------------------

the assignment of the Lease by Assignor, Assignor has executed the Guaranty of
Lease in the form attached as Exhibit 1. A condition precedent to the
effectiveness of this Modification shall be the due execution and delivery of
such Guaranty of Lease by Assignor to Lessor.

 

2. MODIFICATION TO DEFINITIONS

 

The definition of the Expiration Date contained in Section 1 of the Lease is
hereby amended and restated to read as follows:

 

“Expiration Date” shall be December 31, 2007. In addition all references to
“Annual Base Rent” are hereby modified to refer to “Base Rent.”

 

The following definitions are hereby deleted:

 

Adjustment Date

Aggregate Permitted Square Footage

Annual Base Rent Adjustment Percentage

Applicable Initial Date

Applicable Percentage

Approved Development Plan

Arbitrator

Augmented LC Amount

Available Cash

Available Closing Date

Base Amount

Base Date

Base FAR

Beginning Index

Capital Requirement

Closing

Closing Date

Construction Costs

CPI

Demolition Notice

Discounted Present Value

Discounted Rent Value

Effective Termination Date

Ending Index

Entitlement Ratio

Entitlement Change

Fair Market Value

FAR

Initial Improvements

Initial Investment Amount

 

2



--------------------------------------------------------------------------------

Initiation Date

LC Face Amount

LC Issuer

LC Termination Date

Lessor Exceptions

Letter of Credit

Letter of Credit Proceeds

Maximum Reversion Value

Minimum Available Cash Period

Minimum Initial Improvements

Net Proceeds

Option Purchase Price

Original LC Face Amount

Outside Initial IPO Date

Outside Secondary Offering Date

Plans

Preliminary Plan

Project Development Rider

Purchase Date

Purchase Notice

Purchase Offer

Purchaser

Purchase Option

Qualifying Buildings

Qualifying IPO

Qualifying Secondary Offering

Rating Agency Requirements

Reduction Amount

Relevant Amount

Relevant Date

Relevant Spread

Renewal Election Period

Renewal Option Term

Renewal Term

Response Notice

Reversionary Interest

Secondary Offering

Selection Date

Specific Parcel Leases

Specific Parcel Lessee

 

3. RENT MODIFICATION

 

Notwithstanding anything to the Contrary in the Lease, Section 4.1 of the Lease
is hereby deleted in its entirety and replaced with the following:

 

3



--------------------------------------------------------------------------------

“4.1 Base Rent

 

During the period commencing January 1, 2006 until the Expiration Date, Lessee
shall pay Lessor base rent of Forty Million and no/100 Dollars ($40,000,000)
(“Base Rent”). Notwithstanding anything to the contrary in this Lease, Lessor
and Lessee acknowledge and agree that the Base Rent shall be payable in
accordance with the provisions of this Section 4.1 regardless of whether this
Lease terminates on December 31, 2007 or at any time prior thereto and that any
remaining unpaid Base Rent shall be deemed to have been earned and shall be due
and payable in accordance with Section 4.1(b) below. The Base Rent shall be
payable as follows:

 

(a) Two Million Five Hundred Thousand Dollars ($2,500,000) payable in equal
quarterly installments on the first business day of each of January, April, July
and October during the Term of this Lease.

 

(b) Upon the termination of this Lease whether on the Expiration Date or at any
earlier termination date, Lessee shall deliver to Lessor a promissory note (the
“Note”) duly executed by Guarantor in the form attached hereto as Exhibit 4.1 in
an amount equal to the difference between the Base Rent paid under
Section 4.1(a) above and Forty Million and No/100 Dollars ($40,000,000). The
Note shall be payable on the first business day of each of January, April, July
and October, with the first payment being due and payable on the first business
day of the first to occur of January, April, July or October on or after the
Termination Date, in equal quarterly installments of Two Million Five Hundred
Thousand Dollars ($2,500,000) until the Note is paid in full, provided that the
last payment thereof may be in such lesser amount as may pay the outstanding
balance of the Note in full. The Note shall bear no interest.”

 

A copy of the Note referenced above is attached to this Modification as Exhibit
4.1.

 

4. PROVISIONS DELETED

 

The following Sections are hereby deleted from the Lease: 3.3, 7.1, 7.2(a),
7.2(c), 7.2(d) and 7.2(e), 7.4(a), 11, 15.7, second sentence of 17.3(c),
17.4(b), 17.5(a)(ii), 17.5(b)(ii), 17.7, 17.11, 18, 19, 20 and 21. For purposes
of Section 22, the Guarantor shall provide all Financial Information required by
such Section 22. The Project Development Rider is hereby deleted from the Lease.

 

5. ALTERATIONS AND ENCUMBRANCES

 

Notwithstanding anything to the contrary in the Lease, Lessee shall not make any
Alterations, construct any Improvements or grant or create or permit to exist
any easements, encumbrances, restrictions or liens affecting the Premises
without Lessor’s prior written consent, which may be withheld in its sole
discretion.

 

4



--------------------------------------------------------------------------------

6. MODIFICATIONS TO SECTION 17

 

The parties acknowledge that no Improvements have ever been built on the
Premises. Consequently, any reference to an obligation on the part of Lessee to
rebuild the Improvements in the event of a Casualty to the Premises is hereby
deleted. In the event of a Casualty to the Premises, the Restoration Work shall
be limited to such work as may be required to restore the Premises to its
condition prior to such Casualty to the extent reasonably and commercially
feasible, but under all circumstances to the extent required to maintain the
Premises in a safe condition and in accordance with applicable legal
requirements.

 

Notwithstanding anything to the contrary in Section 17.5 of the Lease or any
other provision of Section 17, any and all Awards shall be paid directly to
Lessor and Lessee shall not be entitled to receive any portion thereof. In
addition, notwithstanding anything to the contrary contained in the Lease, there
shall be no reduction in Base Rent due to the occurrence of any Casualty or
Appropriation affecting the Premises.

 

7. ADDITIONAL PROVISION

 

Notwithstanding any contrary provisions of the Lease, Lessor shall have the
right during the remaining term of the Lease, without Lessee’s consent, to
(a) market the Premises for sale, lease, finance or pursue any similar or
related transaction desired by Lessor, (b) apply for, process or otherwise
pursue any change or modification to the land-use or zoning status of the
Premises, any tentative or final parcel or subdivision map relating to the
Premises or pursue any other governmental approvals applicable to the Premises,
and (c) in connection with any of the foregoing, terminate the Lease upon at
least ten (10) days prior written notice to Lessee. The notice shall specify the
date on which such early termination will occur (the “Scheduled Early
Termination Date”). In the event of any termination of this Lease pursuant to
the provisions of this Section or upon the termination of the Lease at the
expiration of the Term, Lessee shall be relieved of any obligation to pay
Additional Rent under the Lease, including, without limitation, all Impositions,
insurance and other costs relating to the Premises, as of the Termination Date
and any such payments of Additional Rent shall be prorated as of the Termination
Date, provided that any such early termination shall not relieve the Lessee from
its obligation to pay Base Rent as described in Section 4.1.

 

8. SURRENDER

 

Without limiting the terms and condition of Section 8.2 of the Lease, in the
event Lessee does not deliver to Lessor the Note duly executed by Guarantor on
or prior to the earlier to occur of the Expiration Date or the Scheduled Early
Termination Date pursuant to the terms of the Lease, Lessee shall be deemed to
be holding over subject to the terms of Section 8.3 of the Lease. Lessee shall
simultaneous with the execution of this Modification deliver to Lessor a
quitclaim deed duly executed by Lessee sufficient to release to Lessor all of
Lessee’s rights, title and interest in the Premises, the Improvements (if any)
and the Memorandum of Lease. Lessor shall hold such quitclaim deed and be
entitled to record the same upon the Expiration Date or any earlier termination
of this Lease.

 

5



--------------------------------------------------------------------------------

9. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Lessee hereby represents, warrants and covenants to Lessor as follows:

 

(a) Lessee is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to
transact business in the State of California.

 

(b) Lessee has taken all necessary action to authorize the execution, delivery
and performance of this Modification. This Modification constitutes the legal,
valid and binding obligation of Lessee.

 

(c) Lessee has the right, power, legal capacity and authority to enter into and
perform its obligations under this Modification, and no approval or consent of
any Person is required in connection with Lessee’s execution and performance of
this Modification that has not been obtained. The execution and performance of
this Modification will not result in or constitute any default or event that
would be, or with notice or lapse of time or both would be, a default, breach or
violation of the organizational instruments governing Lessee or any agreement or
any deed restriction or order or decree of any court or other governmental
authority to which Lessee is a party or to which it is subject.

 

(d) Lessee is the sole owner and holder of the leasehold estate and leasehold
interest created by the Lease, and Lessee has not made or agreed to make any
assignment, sublease, transfer, conveyance, encumbrance, or other disposition of
the Lease, Lessee’s leasehold estate or any other right, title or interest under
or arising by virtue of the Lease.

 

(e) Lessee has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by its creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of its assets,
(iv) suffered the attachment or other judicial seizure of all or substantially
all of its assets, (v) admitted in writing its inability to pay its debts as
they become due, or (vi) made an offer of settlement, extension or composition
to its creditors generally (each, a “Bankruptcy Event”).

 

(f) At the time of the execution of this Agreement, Lessee is generally paying
its debts as they become due, and the aggregate value of Lessee’s assets at fair
value exceeds the aggregate value of Lessee’s liabilities.

 

Lessee shall take all actions necessary to ensure that each of the
representations, warranties and covenants contained in this Paragraph 2 remain
true and correct in all material respects at all times during the period between
the date of this Modification and the expiration of the Term and any holdover
period.

 

6



--------------------------------------------------------------------------------

10. BROKERS

 

Lessor and Lessee each represents and warrants to the other that neither it nor
its officers or agents nor anyone acting on its behalf has dealt with any real
estate broker in the negotiating or making of this Modification, and each party
agrees to indemnify and hold harmless the other from any claim or claims, and
costs and expenses, including attorneys’ fees, incurred by the indemnified party
in conjunction with any such claim or claims of any other broker or brokers to a
commission in connection with this Modification as a result of the actions of
the indemnifying party.

 

11. MISCELLANEOUS

 

A. In the event of any inconsistencies between the terms of this Modification
and the Lease, the terms of this Modification shall prevail. This Modification
shall bind and inure to the benefit of Lessor and Lessee and their respective
legal representatives and successors and assigns.

 

B. This Modification may be executed in counterparts each of which counterparts
when taken together shall constitute one and the same agreement.

 

C. Except as set forth in this Modification, all terms and conditions of the
Lease shall remain in full force and effect.

 

D. This Modification, with exhibits, is a fully-integrated agreement which,
together with the Lease, contains all of the parties’ representations,
warranties, agreements and understandings with respect to the subject matter
hereof.

 

[EXECUTION ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Modification as of the
date first above written.

 

LESSOR:

iSTAR SAN JOSE, LLC,

a Delaware limited liability company

By:  

iStar Financial Inc.,

a Maryland corporation,

Its: Sole Member

    By:   /s/ TIMOTHY J. O’CONNOR     Name:   Timothy J. O’Connor     Title:  

Executive Vice President & Chief

Operating Officer

LESSEE:

EQUINIX OPERATING CO, INC.,

a Delaware corporation

    By:   /s/ PETER VAN CAMP     Name:   Peter Van Camp     Title:   Chief
Executive Officer ASSIGNOR:

EQUINIX, INC.,

a Delaware corporation

    By:   /s/ PETER VAN CAMP     Name:   Peter Van Camp     Title:   Chief
Executive Officer

 

8



--------------------------------------------------------------------------------

Execution Copy

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (“Guaranty”) is made as of January 1, 2006 by EQUINIX,
INC., a Delaware corporation, with an address at 301 Velocity Way, 5th Floor,
Foster City, California 94404 (“Guarantor”), to iSTAR SAN JOSE, LLC, a Delaware
corporation, with an address at 1114 Avenue of the Americas 27th Floor, New
York, New York 10036 (“Landlord”), with reference to the following facts:

 

A. Landlord and Guarantor entered into that certain Ground Lease dated as of
June 21, 2000 (the “Original Lease”), as amended by that certain First
Modification to Ground Lease dated as of September 26, 2001, that certain Second
Modification to Ground Lease dated as of March 20, 2002 (the “Second
Amendment”), that certain letter agreement dated September 24, 2002 (the “Letter
Agreement”), that certain Third Modification to Ground Lease dated as of
September 30, 2002 (the “Third Amendment”), that certain Fourth Modification to
Ground Lease dated as of November 21, 2003 (the “Fourth Amendment”), and that
certain Fifth Modification to Ground Lease dated of even date herewith (the
“Fifth Amendment”, collectively with the Original Lease, Second Amendment,
Letter Agreement, Third Amendment and Fourth Amendment, the “Lease”), which
Lease covers approximately 39.223 acres of unimproved real property, located in
the City of San Jose, County of Santa Clara, State of California, as more
particularly described in the Lease. Capitalized terms used but not defined
herein shall have the meanings set forth in the Lease.

 

B. Guarantor in its capacity as tenant under the Lease is assigning all of its
rights, duties and obligations under the Lease to Equinix Operating Co., Inc., a
Delaware corporation (“Tenant”) and Tenant is accepting such assignment and
assuming all of Guarantor’s rights, duties and obligations under the Lease. In
the Fifth Amendment Landlord is agreeing to certain modifications to the Lease.
As set forth in the Fifth Amendment, Landlord’s consent to the Fifth Amendment
is conditioned upon receiving this Guaranty duly executed by Guarantor.

 

C. Landlord would not have agreed to Fifth Amendment but for the delivery of
this Guaranty, and Landlord is not willing to execute and approve the Fifth
Amendment based solely upon the credit of Tenant. Guarantor is willing to
execute this Guaranty of Lease in support of Tenant’s commitments made under the
Lease for the express and intended purpose of inducing Landlord to consent to
the Fifth Amendment.

 

NOW, THEREFORE, Guarantor hereby guarantees as follows:

 

1. Guaranty. Guarantor does hereby absolutely and unconditionally guarantee to
Landlord the prompt payment of all amounts that Tenant, or any assignee of the
Lease, may at any time owe under the Lease, any extensions, renewals or
modifications thereof, and further guarantees to Landlord the full, prompt and
faithful

 

9



--------------------------------------------------------------------------------

performance by Tenant, or any assignee of the Lease, of each and all of the
covenants, terms, and conditions of the Lease, or any extensions, modifications
or renewals thereof, to be hereafter performed and kept by Tenant, or any
assignee of the Lease, including, without limitation, the obligations set forth
in Section 3 of the Fifth Amendment (all such obligations of Tenant under the
Lease are referred to as “Tenant’s Obligations”). This is a Guaranty of payment
and performance and not merely of collection. If Tenant or any assignee of the
Lease fails to make any payment when due under the Lease or to perform any
duties, obligations or covenants contained in the Lease to be performed by
Tenant, or any assignee of the Lease, Guarantor will immediately and
unconditionally pay to Landlord such amounts and perform such duties,
obligations and covenants after receipt of notice and expiration of the
applicable periods of grace in the Lease. Guarantor shall pay to Landlord on
demand, all expenses (including, without limitation, attorneys’ fees and costs)
arising out of or relating to the enforcement or protection of Landlord’s rights
hereunder.

 

2. Independent Obligations. Guarantor’s obligations hereunder are absolute,
primary, unconditional and irrevocable obligations which are independent of the
obligations of Tenant, or any assignee of the Lease, and a separate action or
actions may be brought and prosecuted against Guarantor whether or not action is
brought against Tenant or any such assignee or whether or not Tenant or any such
assignee be joined in any such action or actions.

 

3. Rights of Landlord. Guarantor authorizes Landlord, without notice or demand
and without affecting its liability hereunder, from time to time to (a) extend,
accelerate, or otherwise change the time for any payment provided for in the
Lease, or any covenant, term or condition of the Lease, in any respect to impair
or suspend the Landlord’s remedies or rights against Tenant in connection with
the Lease, and to consent to any assignment, subletting or reassignment of the
Lease; (b) take and hold security for any payment provided for in the Lease or
for the performance of any covenant, term or condition of the Lease, or
exchange, waive or release any such security; (c) apply such security and direct
the order or manner of sale thereof as Landlord in its discretion may determine.
Landlord may without notice assign this Guaranty, the Lease, or the rents and
other sums payable thereunder. Notwithstanding any termination, renewal,
extension or holding over of the Lease, this Guaranty shall continue until all
of Tenant’s Obligations have been fully and completely performed by Tenant or
any assignee of the Lease.

 

Guarantor shall not be released by any act or event which might, but for this
provision of this Guaranty, be deemed a legal or equitable discharge of a
surety, or by reason of any waiver, extension, modification, forbearance or
delay or other act or omission of Landlord or its failure to proceed promptly or
otherwise as against Tenant or Guarantor, or by reason of any action taken or
omitted or circumstance which may or might vary the risk or affect the rights or
remedies of Guarantor as against Tenant, or by reason of any further dealings
between Tenant

 

10



--------------------------------------------------------------------------------

and Landlord, whether relating to the Lease or otherwise, and Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder based
upon any of the foregoing acts, omissions, things, agreements, waivers or any of
them; it being the purpose and intent of this Guaranty that the obligations of
Guarantor hereunder are absolute and unconditional under any and all
circumstances.

 

Guarantor further agrees that to the extent Tenant or Guarantor makes any
payment to Landlord in connection with Tenant’s Obligations and all or any part
of such payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Landlord or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Preferential
Payment”), then this Guaranty shall continue to be effective or shall be
reinstated, as the case may he, and, to the extent of such payment or repayment
by Landlord, Tenant’s Obligations or part thereof intended to be satisfied by
such Preferential Payment shall be revived and continued in full force and
effect as if said Preferential Payment had not been made.

 

4. Waiver of Defenses. Guarantor hereby expressly waives and relinquishes all
rights, remedies and defenses accorded by applicable law to guarantors and
sureties and agrees not to take advantage of any such rights, remedies or
defenses. Without limiting in any way the foregoing, Guarantor hereby expressly
waives (a) any right to require Landlord to (i) proceed against Tenant or any
other person or entity; (ii) proceed against or exhaust any security held from
Tenant or Guarantor; (iii) pursue any other remedy in Landlord’s power which
Guarantor cannot itself pursue, and which would lighten its burden; (b) all
statutes of limitations as a defense to any action brought against Guarantor by
Landlord to the fullest extent permitted by law; (c) any defense based upon any
legal disability of Tenant, or any assignee of the Lease, or any discharge or
limitation of the liability of Tenant, or any assignee of the Lease, to
Landlord, whether consensual or arising by operation of law or any bankruptcy,
reorganization, receivership, insolvency, or debtor-relief proceeding, or from
any other cause; (d) presentment, demand, protest and notice of any kind; (e)
any defense based upon or arising out of any defense which Tenant, or any
assignee of the Lease, may have to the payment or performance of any part of
Tenant’s Obligations; and (f) any and all of its rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to Guarantor by reason of any of the
following: Sections 2787 through 2855 of the California Civil Code, inclusive,
it being the intent that Landlord have the full benefit of the waivers available
under Section 2856 of the California Civil Code. Guarantor waives all demands
upon and notices to Tenant, or any assignee of the Lease, and to Guarantor,
including demands for performance, notices of non-performance, notices of
nonpayment and notice of acceptance of this Guaranty.

 

11



--------------------------------------------------------------------------------

5. Assumption of Obligations and Waivers as to Financial Condition. Guarantor’s
obligations hereunder shall not be affected by any failure on the part of
Landlord to inform Guarantor concerning Tenant’s financial condition or notify
Guarantor of any adverse change in Tenant’s financial condition of which
Landlord becomes aware. Guarantor assumes the obligation to make such inquiries
with respect to such financial condition as Guarantor deems necessary or prudent
in the circumstances.

 

6. Costs and Expenses. If Guarantor fails to perform any of its obligations
under this Guaranty or if any dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Guaranty, then
the defaulting party or the party not prevailing in such dispute, as the case
may be, shall pay any and all costs and expenses incurred by the other party on
account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Guaranty shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Guaranty and to survive and not be merged into any
such judgment.

 

7. Notices. Notices or other communications given under this Guaranty shall be
effective only if rendered or given in writing, sent by certified mail with a
return receipt requested or by facsimile with a confirmation receipt (and a copy
sent by a commercial overnight courier that guarantees next day delivery) or
delivered personally or by a nationally recognized overnight courier service at
the address set forth below:

 

if to o Landlord:    iStar San Jose, LLC      c/o iStar Financial Inc.      1114
Avenue of the Americas, 27th Floor      New York, NY 10036      Attention: Tim
O’Connor and Nina Matis, Esq.     

E-Mail: toconnor@istarfinancial.com and

             nmatis@istarfinancial.com

     Telephone: 212-930-9400      Fax No.: 212-930-9494 with a copy to:   
Katten Muchin Rosenman LLP      1025 Thomas Jefferson Street, N.W.      East
Lobby – Suite 700      Washington, D.C. 20007      Attention: John D. Muir, Jr.,
Esq.      E-Mail: john.muir@kattenlaw.com      Telephone: 202-625-3839      Fax
No.: 202-339-6054

 

12



--------------------------------------------------------------------------------

if to Guarantor:      Equinix, Inc.      301 Velocity Way, 5th Floor      Foster
City, CA 94404      Attn: Paul Silliman and Renee Lanam      E-mail:
psilliman@equinix.com and rlanam@equinix.com      Telephone: 650-513-7085     
Fax No.: 650-513-7909 with a copy to:    Orrick, Herrington & Sutcliffe LLP     
405 Howard Street      San Francisco, CA 94105      Attn: William G. Murray, Jr.
     E-mail: wmurray@orrick.com      Telephone: 415-773-5807      Fax No.:
415-773-5759

 

Any such notice or other communication shall be deemed to have been rendered or
given two (2) days after the date when it shall have been mailed if sent by
certified mail, or upon actual receipt if sent by facsimile, or upon the date
personal delivery is made, or upon actual delivery if sent by overnight courier.

 

8. Delay; Cumulative Remedies. No delay or failure by Landlord to exercise any
right or remedy against Tenant or Guarantor will be construed an a waiver of
that right or remedy. No waiver or modification of any provision of this
Guaranty nor any termination of this Guaranty shall be effective unless stated
in writing and signed by the party charged with such waiver or modification, and
then only to the extent so stated, and no such waiver shall apply to any
circumstance other than the specific instance for which it is given. In no event
shall a waiver of any provision of this Guaranty be implied from any course of
conduct on the part of Guarantor and/or Landlord and/or any third party. All
remedies of Landlord against Tenant and Guarantor are cumulative.

 

9. Miscellaneous.

 

(a) This Guaranty shall bind Guarantor, its successors and assigns, and shall
inure to the benefit of Landlord and its successors and assigns.

 

13



--------------------------------------------------------------------------------

(b) The invalidity or unenforceability of any one or more provisions of this
Guaranty will not affect any other provision.

 

(c) Time is of the essence of each and every provision hereof.

 

(d) This Guaranty and each and every term and provision thereof shall be
construed in accordance with the laws of the State of California. Guarantor
consents to the exercise of personal jurisdiction by the courts of the State of
California over Guarantor, and agrees that any action to enforce the provisions
of this Guaranty may be brought in the Superior Court in and for the City of San
Jose and County of Santa Clara.

 

[INTENTIONALLY BLANK – EXECUTION ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this instrument on the day and year
first above written.

 

GUARANTOR:

EQUINIX, INC.

a Delaware corporation

By:   /s/ PETER VAN CAMP Name:   Peter Van Camp Title:   Chief Executive Officer

 

15